285 S.W.3d 826 (2009)
Preston TROTTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91467.
Missouri Court of Appeals, Eastern District, Division Three.
June 23, 2009.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Preston Trotter ("Movant") appeals from the judgment of the trial court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing[1]. Movant argues the motion court clearly erred when it denied his motion for postconviction relief without an evidentiary hearing because: (1) Movant's plea counsel told him that if he did not plead guilty pursuant to the plea bargain, he would definitely be found guilty following a jury trial and the judge would sentence him to more time than provided for in the plea bargain; and (2) the plea court's jurisdiction *827 had expired due to a violation of the Uniform Mandatory Disposition of Detainers Law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  The motion court initially granted an evidentiary hearing with respect only to Movant's claim 8a.2, which' was that Movant's plea counsel affirmatively misadvised him on the amount of time he would have to spend in prison before becoming eligible for parole. However, Movant voluntarily dismissed claim 8a.2. The motion court did not grant an evidentiary hearing with respect to any of Movant's other claims.